FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 LIZHI QIU; XIAOJIE WU,                       No. 17-71338
                   Petitioners,
                                              Agency Nos.
                 v.                           A087-876-023
                                              A087-876-024
 WILLIAM P. BARR, Attorney
 General,
                Respondent.                      OPINION


          On Petition for Review of an Order of the
              Board of Immigration Appeals

         Argued and Submitted November 14, 2019
                   Pasadena, California

                      Filed December 11, 2019

  Before: Susan P. Graber and Marsha S. Berzon, Circuit
        Judges, and James Donato,* District Judge.

                      Opinion by Judge Graber




    *
      The Honorable James Donato, United States District Judge for the
Northern District of California, sitting by designation.
2                            QIU V. BARR

                            SUMMARY**


                             Immigration

   The panel granted a petition for review of the Board of
Immigration Appeals’ decision affirming an immigration
judge’s denial of asylum and related relief, and remanded,
holding that substantial evidence did not support the IJ’s
adverse credibility determination.

    The panel held that in making the adverse credibility
determination, the IJ erred by relying, in part, on an asylum
officer’s assessment of petitioner’s credibility. Noting that an
asylum officer’s Assessment to Refer merely sets in motion
a merits hearing at which an IJ takes evidence and makes
independent findings concerning that evidence, the panel held
that an IJ may not rely on an asylum officer’s subjective
conclusions about a petitioner’s demeanor or veracity at an
earlier interview. The panel also noted that the asylum
officer’s suspicion that petitioner was feigning illness at her
asylum interview was pure speculation, which cannot support
an adverse credibility finding in any event.

    The panel held that the IJ erred by relying on omissions
in detail from petitioner’s asylum statement to conclude that
she was not credible. The panel explained that where, as
here, a petitioner’s testimony was consistent with, but more
detailed than, her asylum application, the petitioner’s
testimony is not “per se” lacking in credibility. The panel
concluded that it was not reasonable for the IJ to find

    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                        QIU V. BARR                         3

petitioner less credible merely because her statement did not
identify the specific date of her forced abortion or the names
of the family planning director and hospital staff who were
involved.

    The panel held that the record did not support the IJ’s
finding that petitioner testified inconsistently about why she
did not participate more fully in her asylum interview, and
whether she requested that her case be forwarded to
immigration court, and that even if there were any
discrepancies, petitioner provided a reasonable and plausible
explanation for such discrepancies, which in any event were
too trivial to support an adverse credibility determination.

    The panel held that the IJ erred by relying on
impermissible speculation in concluding that petitioner lied
about her residence being in California so that she could
apply through the “backlogged” immigration court in Los
Angeles and delay her application. The panel also held that
the IJ should have given petitioner notice and an opportunity
to explain any discrepancies concerning her state of
residence.

    The panel held that the Board impermissibly engaged in
factfinding when it found that the Proof of Diagnosis
petitioner submitted to establish her forced abortion was
similar to abortion certificates other courts of appeals have
found actually undermined a claim of forced abortion. The
panel pointed out that the IJ did not comment on that aspect
of petitioner’s evidence, but instead concluded that
petitioner’s corroborating evidence was insufficient because
it was not authenticated or notarized.
4                       QIU V. BARR

    Because the IJ’s grounds for finding petitioner not
credible were not supported by substantial evidence, the panel
held that the IJ should have given petitioner notice and an
opportunity to present additional corroborating evidence,
including her husband’s testimony, and authentication for the
Proof of Diagnosis certificate. The panel concluded that the
IJ therefore erred in relying on the lack of corroboration to
support the adverse credibility determination.


                        COUNSEL

William Kiang (argued), Alhambra, California, for
Petitioners.

Andrea Gevas (argued) and Scott M. Marconda, Trial
Attorneys; Keith I. McManus, Assistant Director; Office of
Immigration Litigation, Civil Division, United States
Department of Justice, Washington, D.C.; for Respondent.


                         OPINION

GRABER, Circuit Judge:

    Petitioner Lizhi Qiu, a native and citizen of China,
applied for asylum. She alleged that Chinese government
officials subjected her to a forced abortion. An immigration
judge (“IJ”) denied relief on the ground that Petitioner’s
testimony was not credible, and the Board of Immigration
Appeals (“BIA”) dismissed her appeal. Petitioner timely
sought our review. We grant the petition and remand.
                        QIU V. BARR                        5

                     BACKGROUND

    Petitioner was admitted to the United States in August
2009 as a non-immigrant student to study at Valparaiso
University in Indiana. In December 2009, her husband,
Xiaojie Wu, was admitted to the United States as a non-
immigrant spouse of a non-immigrant student. Both
Petitioner and her husband are natives and citizens of China
and are Han Chinese by ethnicity. They have two children,
a son who was born in China in March 2008 and a daughter
who was born in the United States in February 2013.

    In April 2010, Petitioner concluded her studies at
Valparaiso, thus terminating her non-immigrant status. In
May 2010, Petitioner filed an application for asylum in
California, where she stated she was currently residing. She
asserted that the Chinese government had forced her to abort
a pregnancy in September 2008 and that she feared that, if
returned to China, she would be forced to abort any future
pregnancies. See 8 U.S.C. § 1101(a)(42) (2000) (providing
that a person who has been physically subjected to a forced
abortion is entitled to refugee status). Her husband is a
derivative applicant.

    Petitioner appeared at an asylum interview in July 2010,
along with her lawyer. At the interview, Petitioner asked to
correct the dates of her attendance at Valparaiso because she
was no longer attending classes there, although she had not
notified the school. In his Assessment to Refer, the asylum
officer stated that Petitioner became “evasive” when he asked
why she had not informed the school. The officer left the
room to talk with a supervisor; when he returned, Petitioner
said that she did not feel well and wanted to leave.
6                        QIU V. BARR

    In the Assessment to Refer, the asylum officer wrote that
Petitioner declined to reschedule the interview, asserting that
it was “not necessary” because she wanted to be referred to
immigration court. But Petitioner did agree to answer some
of the asylum officer’s further questions. She described the
forced abortion that had occurred in September 2008 and said
that she feared that, if she returned to China, the government
would force her to abort any future pregnancies as well.
Petitioner then repeated that she felt unwell and declined to
continue the interview. The asylum officer referred Petitioner
to immigration court because he concluded that she had failed
to meet her burden of proof.

    The merits hearing before an IJ took place more than five
years later, in September 2015. Petitioner testified that she
and her husband lived in Inner Mongolia when they had their
son in March 2008. Six months later, in September 2008, the
local family planning director came to Petitioner’s home and
took her to the hospital for the insertion of an intrauterine
device (“IUD”). But a pre-operative urinalysis showed that
Petitioner was pregnant. Petitioner testified that she wanted
to keep the baby, but the family planning director told her that
she must have an abortion immediately. Petitioner said that
she begged to be allowed to keep the baby, offered to pay a
fine, and tried to run away, but she was physically restrained
by the family planning office staff and forced to have an
abortion 30 minutes later. The procedure took about
20 minutes. Afterward, Petitioner returned home. Her
husband learned about the abortion when he got home later
the same day. Petitioner also testified that she had an IUD
inserted sometime after the abortion, but had it removed in
July 2009 before she left China.
                        QIU V. BARR                          7

    On cross-examination, the government questioned
Petitioner about her asylum interview. Petitioner testified
that she did not remember whether she told the officer that
she felt ill, whether she refused to reschedule, or whether she
had requested that her case be referred to immigration court.
Petitioner testified that she was “very nervous” during the
asylum interview and “only listen[ed] to whatever the
interpreter at that time told me.” Petitioner admitted that she
knows English well but, because the situation was new to her
and she was nervous, she listened only to the interpreter.

    On redirect, Petitioner explained that she had been
confused at the interview with the asylum officer and could
not remember clearly what had happened. When her lawyer
asked whether she had made “a request to the asylum officer
that [she] wanted [her] case forwarded for testimony to
immigration court,” she responded, “I did not.” Petitioner’s
husband was present at the hearing but did not testify.

    At the hearing, Petitioner submitted a “Proof of
Diagnosis” document to support her claim. She testified that
she received the document, after the abortion, from the doctor
who performed the procedure. The document, dated
September 13, 2008, states that Petitioner was pregnant; it
proposes an abortion and rest for two weeks as the treatment.
Petitioner testified that she gave the document to her mother-
and father-in-law because they were in the habit of keeping
medical receipts. Petitioner called them when she was
preparing her asylum application and asked that they send her
the document, which they did. The document was neither
notarized nor authenticated.

   Petitioner also submitted notes from her doctor in
California relating to her 2012 pregnancy in the United
8                           QIU V. BARR

States. The notes state that Petitioner had a prior pregnancy
carried to term in 2008 and another pregnancy in 2008 that
resulted in a “VTP” delivery after eight weeks.1

    The government submitted the State Department’s China
Country Conditions Report from May 2007. The report notes
that China’s family planning regulations are “most strictly
enforced on Han Chinese in urban areas.” The report also
explains that the only “abortion certificate” known by the
United States Embassy is one that hospitals provide to
women who have voluntary abortions; the certificate allows
them to request sick leave from their employers.

    In a written decision, the IJ found that Petitioner was not
credible and denied her application for asylum. The IJ
identified several inconsistencies and omissions in
Petitioner’s asylum application and testimony. The IJ stated
that Petitioner had failed to be forthcoming both at her
asylum interview and at her merits hearing. The IJ concluded
that the corroborating evidence Petitioner submitted had some
probative value but was not sufficient to meet her burden of
proof to establish past persecution. The IJ then determined
that Petitioner had not met her burden of establishing a well-
founded fear of future persecution.

    Petitioner timely appealed the IJ’s decision to the BIA.
She filed supplemental documentation with the BIA: a
notarized and authenticated version of the Proof of Diagnosis.
The BIA dismissed Petitioner’s appeal in January 2017. The
BIA agreed with the IJ’s adverse credibility finding and the
IJ’s finding that Petitioner’s corroborating evidence did not

    1
      The IJ did not know what “VTP” referred to, but concluded that the
record provided corroboration that Petitioner had undergone an abortion.
                       QIU V. BARR                        9

suffice to meet her burden of proof. The BIA agreed that
Petitioner did not provide “credible specific, detailed or
persuasive testimony” and did not provide reasonably
available corroborating evidence.

    In April 2017, the BIA vacated its January 2017 decision
because, due to an administrative error, it had failed to
address Petitioner’s additional documentation.         After
reviewing the document, the BIA held that Petitioner had not
met her burden to reopen proceedings because she did not
show that the new evidence would likely change the outcome
of her case and she did not explain why the document could
not have been submitted to the IJ. The BIA issued an
amended decision, again dismissing Petitioner’s appeal, and
incorporated by reference its earlier decision. Petitioner
timely petitions for review.

               STANDARDS OF REVIEW

   We review de novo the BIA’s rulings on questions of law
and mixed questions of law and fact. Bringas-Rodriguez v.
Sessions, 850 F.3d at 1059 (9th Cir. 2017) (en banc);
Cardoba v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013).

    We review for substantial evidence the BIA’s factual
findings. Those factual findings are “conclusive unless any
reasonable adjudicator would be compelled to conclude to the
contrary.” 8 U.S.C. § 1252(b)(4)(B). We must uphold an
adverse credibility determination “so long as even one basis
is supported by substantial evidence.” Rizk v. Holder,
629 F.3d 1083, 1088 (9th Cir. 2011). The BIA may rest an
adverse credibility determination on an inconsistency or
inaccuracy “without regard to whether” it “goes to the heart
of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).
10                      QIU V. BARR

Although that standard is deferential, there must be a
“specific cogent reason” for an adverse credibility finding.
Shrestha v. Holder, 590 F.3d 1034, 1042 (9th Cir. 2010).

    When the BIA conducts its own review of the facts and
law, we review only the BIA’s decision except to the extent
that the BIA expressly adopts the IJ’s opinion. Id. at 1039.
We review those parts of the IJ’s adverse credibility findings
on which the BIA relied. Lai v. Holder, 773 F.3d 966, 974
n.2 (9th Cir. 2014).

                       DISCUSSION

    The IJ and the BIA premised the adverse credibility
finding on the following factors:

     A. Petitioner was evasive during her interview with the
        asylum officer.

     B. In her asylum application, Petitioner omitted certain
        details about the forced abortion.

     C. At the merits hearing before the IJ, Petitioner
        provided conflicting testimony about the interview
        with the asylum officer.

     D. Petitioner did not list an Indiana residence on her
        asylum application.

     E. The BIA added that Petitioner’s Proof of Diagnosis
        was “similar” to an abortion certificate that other
        “courts of appeals have found undermines rather than
        supports a conclusion that the abortion was coerced.”
                         QIU V. BARR                         11

   F. Petitioner failed to provide corroborating evidence;
      specifically, her husband did not testify, and she did
      not present a notarized or authenticated version of the
      Proof of Diagnosis.

   We consider each of those reasons in turn.

   A. Interview with Asylum Officer

    Ordinarily, an asylum interview is an unreliable point of
comparison to a petitioner’s testimony for purposes of a
credibility determination. Singh v. Gonzales, 403 F.3d
1081–87 (9th Cir. 2005). When an Assessment to Refer has
sufficient indicia of reliability, though, an IJ may consider
inconsistencies between what a petitioner said to an asylum
officer and the petitioner’s testimony before the IJ. See id.
at 1087–90 (rejecting reliance on an Assessment to Refer
because it lacked sufficient indicia of reliability); accord
Kartasheva v. Holder, 582 F.3d 96, 105 (1st Cir. 2009);
Koulibaly v. Mukasey, 541 F.3d 613, 620 (6th Cir. 2008);
Diallo v. Gonzales, 445 F.3d 624, 632–33 (2d Cir. 2006).

    Here, however, the IJ and the BIA went beyond relying
on factual statements made in the Assessment to Refer. The
agency found, and the government argues here, that
Petitioner’s “overall behavior during . . . her asylum interview
also undermined her credibility.” In other words, the IJ relied
on the asylum officer’s assessment of Petitioner’s credibility.
That reliance was legally erroneous.

    The Assessment to Refer is just that; it sets in motion a
merits hearing at which an IJ takes evidence and makes
independent findings concerning that evidence. See Singh,
403 F.3d at 1087 (noting that an asylum officer’s role is
12                       QIU V. BARR

limited “merely to screening and granting all applications in
which the applicant is subject to removal, or referring the
applicant’s case to an [IJ]”); Barahona-Gomez v. Reno,
236 F.3d 1115, 1120 (9th Cir. 2001) (“The [asylum] officer
meets informally with the applicant, considers the documents
presented with the asylum application, then decides whether
asylum should be granted or whether the matter should be
referred to an IJ for formal adjudication.”). The IJ may not
rely on an asylum officer’s subjective conclusions about a
petitioner’s demeanor or veracity at an earlier interview. See
Ishak v. Gonzales, 422 F.3d 22, 32–33 (1st Cir. 2005)
(suggesting that it would have been improper for the IJ to rely
on an asylum officer’s credibility assessment instead of
making his or her own); Prawira v. Gonzales, 405 F.3d 661,
663 (8th Cir. 2005) (noting that “the IJ properly considered
the factual information given [by] the asylum officer and
ignored the officer’s credibility findings”).

    The reason why we give special deference to an IJ’s
credibility determination is that the IJ himself or herself had
the opportunity to evaluate the petitioner’s behavior in
person. Sing-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.
1999). Even then, we require a cogent explanation of the
specific aspects of the petitioner’s demeanor that detracted
from his or her credibility. Arulampalam v. Ashcroft,
353 F.3d 679, 685–86 (9th Cir. 2003). Here, the asylum
officer’s suspicion that Petitioner was feigning illness is pure
speculation, which cannot support an adverse credibility
finding in any event. Ge v. Ashcroft, 367 F.3d 1121, 1124
(9th Cir. 2004).

   In short, the asylum officer’s credibility conclusion
cannot support the adverse credibility finding.
                         QIU V. BARR                         13

   B. Omission of Details

    The IJ noted that Petitioner did not provide “dates, names
or other details” about the forced abortion in her asylum
statement. The IJ also observed that Petitioner testified that
she had her IUD removed before coming to the United States
but omitted that point from her asylum statement. The lack
of detail in a petitioner’s asylum application may be a
relevant factor for assessing credibility. Shrestha, 590 F.3d
at 1040. For example, when a petitioner makes only “vague
assertions” in both the asylum application and at the merits
hearing, the lack of detail can support an adverse credibility
finding. Id. at 1046. But here, Petitioner provided “particular
details” in both her statement and her testimony. Id.

    Petitioner’s 2010 asylum statement included the month,
year, and location of the forced abortion. The statement also
described what happened when she went to the hospital and
specific things that Petitioner and the others involved said and
did. Where, as here, Petitioner’s testimony was consistent
with, but more detailed than, her asylum application,
Petitioner’s testimony is not “per se lacking in credibility.”
Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir. 1996). The
“mere omission” of additional, consistent details is
“insufficient to uphold an adverse credibility finding.” Lai,
773 F.3d at 971 (quoting Singh, 403 F.3d at 1085). Finding
Petitioner less credible merely because her statement did not
note the specific date the abortion occurred or the names of
the family planning director and hospital staff is not
reasonable. See Shrestha, 590 F.3d at 1041 (“[T]he Real ID
Act imports a ‘rule of reason’ into the assessment of the
standard governing an IJ’s credibility determination.”); see
also Ren v. Holder, 648 F.3d 1079, 1086 (9th Cir. 2011)
(“[M]inor discrepancies in dates that . . . cannot be viewed as
14                       QIU V. BARR

attempts by the applicant to enhance his claims of persecution
have no bearing on credibility.” (ellipsis in original) (quoting
Singh, 403 F.3d at 1092)). Accordingly, this justification
does not support the adverse credibility finding.

     C. Testimony about Asylum Interview

    The IJ found, and the BIA agreed, that Petitioner gave
conflicting testimony at the merits hearing on the topic of the
asylum interview. Petitioner testified that she did not
remember why she did not participate fully in the asylum
interview. She explained that, because she had been nervous
and the situation was a new one for her, she “only listen[ed]
to whatever the interpreter . . . told me.” She said that she
had been confused and did not know why her case ended up
going to immigration court. When asked if she “specifically
[made] a request to the asylum officer” that she wanted her
case forwarded to immigration court, Petitioner responded, “I
did not.”

    The IJ interpreted that statement as directly contradicting
Petitioner’s earlier testimony. The IJ erroneously stated that
she testified that “she did what the interpreter told her.” That
conclusion is not supported by the record. Petitioner testified
that she “listened” only to the interpreter, not that she “did”
what the interpreter told her to do.

    Arguably, Petitioner’s answer conflicts with the asylum
officer’s statement that Petitioner “requested to be sent
directly to court.” But Petitioner testified that she was
confused during the asylum interview and did not remember
the details of her exchange with the asylum officer that had
taken place five years earlier. It is not inherently implausible
that, five years later, Petitioner would not recall the exact
                         QIU V. BARR                         15

details of this exchange. See Shrestha, 590 F.3d at 1044–45
(“[T]he normal limits of human understanding and memory
may make some inconsistencies or lack of recall present in
any witness’s case.”).

    There is also a “reasonable and plausible explanation for
the apparent discrepancy.” Rizk, 629 F.3d at 1088 (internal
quotation marks omitted). Petitioner, her counsel, and an
interpreter all were present at the asylum interview. Any one
of them could have made the request to have the case
forwarded to immigration court, which would be consistent
both with the Assessment to Refer and with Petitioner’s
testimony that she did not “specifically” make the request.
For the IJ to assume that Petitioner lied was unreasonable.
Shrestha, 590 F.3d at 1041.

    Even assuming that this was a true inconsistency, it was
too trivial to support an adverse credibility finding. Although
“even minor inconsistencies, in proper circumstances, will
support an adverse credibility determination,” an “utterly
trivial inconsistency” will not. Shrestha, 590 F.3d at 1043 &
n.4. Whether Petitioner herself directly asked the asylum
officer to have her case forwarded to immigration court, or
someone else did on her behalf, is a trivial matter. See Ren,
648 F.3d at 1086 (“[T]o support an adverse credibility
determination, an inconsistency must not be trivial and must
have some bearing on the petitioner’s veracity.”).

    Finally, nothing in the record makes it “inherently
improbable” that, at a legal proceeding, Petitioner relied on
the interpreter despite her fluency in English, which is not her
native language. Yan Xia Shu v. Mukasey, 537 F.3d 1034,
1039 (9th Cir. 2008).
16                      QIU V. BARR

    Petitioner’s testimony about the asylum interview does
not support the adverse credibility finding.

     D. Indiana Address

    Petitioner stated that she completed her studies at
Valparaiso in April 2010. But she did not receive her
diploma until December 2010. The IJ reasoned that
Petitioner must have continued to live in Indiana until she
received her diploma. Thus, the IJ concluded that Petitioner
was being untruthful when, in May 2010, she listed on her
asylum application a California address as her current
residence. The IJ surmised that Petitioner lied about her
residence so that she could apply through the “backlogged”
immigration court in Los Angeles and delay her application
process. This supposition, which reflects an unwarranted
assumption that a graduate student must continue to live near
the university until the diploma is conferred, is pure
speculation. Neither the IJ nor the government asked
Petitioner about the inconsistency at the merits hearing, so it
cannot justify the denial of asylum. See Singh, 403 F.3d at
1085 (“Where an asylum applicant is denied a reasonable
opportunity to explain what the IJ perceived as an
inconsistency in her testimony, the IJ’s doubt about the
veracity of her story cannot serve as a basis for the denial of
asylum.” (alterations and internal quotation marks omitted)).

    Even if we could consider this reason, in the education
section of her application, Petitioner did list Valparaiso
University and the dates she attended.           Petitioner’s
application, then, provided enough information for the
asylum officer to conclude that Petitioner had recently lived
in Indiana, despite the omission from the “residences”
section. The IJ’s speculation that Petitioner was in fact still
                        QIU V. BARR                         17

living in Indiana is not a sufficient basis for an adverse
credibility finding. See Ge, 367 F.3d at 1124 (“[S]peculation
and conjecture cannot form the basis of an adverse credibility
finding, which must instead be based on substantial
evidence.” (internal quotation marks omitted)).

   E. Proof of Diagnosis

     The BIA impermissibly engaged in factfinding when it
observed that Petitioner’s Proof of Diagnosis was “similar”
to an abortion certificate that other “courts of appeals have
found undermines rather than supports a conclusion that the
abortion was coerced.” 8 C.F.R. § 1003.1(d)(3)(iv); Ridore
v. Holder, 696 F.3d 907, 911 (9th Cir. 2012). The IJ did not
comment on that aspect of Petitioner’s document. The IJ
found that the Proof of Diagnosis did not corroborate
Petitioner’s claims because she had not had it notarized or
authenticated, but made no finding that the document
undermined her claim that her abortion was forced. The BIA
erred, then, when it made its own factual finding that the
document was of the type that would refute Petitioner’s claim
of a forced abortion. See Rodriguez v. Holder, 683 F.3d
1164, 1170 (9th Cir. 2012) (“Where the BIA fails to follow
its own regulations and makes factual findings, it commits an
error of law, which we have jurisdiction to correct.” (internal
quotation marks omitted)).

    In sum, none of the agency’s reasons for the adverse
credibility finding is supported by substantial evidence in the
record.
18                      QIU V. BARR

     F. Corroboration

    The agency faulted Petitioner for failing to call her
husband as a witness and for failing to authenticate the Proof
of Diagnosis. Because the reasons for finding Petitioner not
credible are not supported by substantial evidence, she was
entitled to notice and an opportunity to produce corroborating
evidence or explain why it was unavailable. Lai, 773 F.3d
at 975–96; Ren, 648 F.3d at 1090.

    The IJ did not ask why Petitioner’s husband did not testify
and did not alert Petitioner that his corroboration was needed.
Thus, Petitioner did not have notice that the lack of her
husband’s testimony could lead to an adverse credibility
finding. See Sidhu v. INS, 220 F.3d 1085, 1092 (9th Cir.
2000) (holding that, where an applicant had no notice that an
adverse credibility determination could be based on his
failure to call a witness to corroborate his testimony, due
process required a remand for a new hearing).

    Additionally, neither the IJ nor the government raised any
questions about the Proof of Diagnosis, or any other part of
Petitioner’s testimony regarding the forced abortion, at the
merits hearing. Petitioner thus had no notice of the problem
with the Proof of Diagnosis document until the IJ issued her
order.

    We hold that the IJ was required to provide Petitioner
with notice and an opportunity to respond, but the IJ failed to
do so. Only after providing notice and an opportunity to
respond could the IJ (1) rule that Petitioner had not met her
burden of proof due to the failure to produce corroborating
evidence or (2) rely on that failure to make an adverse
credibility finding. Ren, 648 F.3d at 1090. Accordingly, the
                      QIU V. BARR                      19

agency could not properly rely on lack of corroboration to
support an adverse credibility finding.

   PETITION GRANTED; REMANDED.